UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 22463 Ironwood Institutional Multi-Strategy Fund LLC (Exact name of registrant as specified in charter) One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Address of principal executive offices)(Zip code) Jonathan Gans Chief Executive Officer and President c/o Ironwood Capital Management Corporation One Market Plaza, Steuart Tower, Suite 2500 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code:(415) 777-2400 Date of fiscal year end:April 30 Date of reporting period:October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Registrant’s semi-annual report transmitted to unit holders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30e-1) is as follows: Ironwood Institutional Multi-Strategy Fund LLC Semi-Annual Report October31, 2011 (Unaudited) This page is intentionally left blank. Ironwood Institutional Multi-Strategy Fund LLC Consolidated Financial Statements October31, 2011 (Unaudited) TABLE OF CONTENTS Consolidated Statement of Assets and Liabilities 1 Consolidated Statement of Operations 2 Consolidated Statement of Changes in Net Assets 3 Consolidated Statement of Cash Flows 4 Consolidated Schedule of Investments 5 - 7 Notes to Financial Statements 8 - 19 Supplemental Information 20 - 21 This page is intentionally left blank. Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Assets and Liabilities As of October 31, 2011 (Unaudited) Assets Investments in investment funds, at fair value (cost $58,630,765) $ Cash Prepaid investments in investment funds Other assets Total assets Liabilities Subscriptions received in advance Loan payable Advisory fee payable Account servicing fee payable Accrued expenses Total Liabilities Net assets $ Net Assets consist of: Subscriptions Redemptions ) Accumulated undistributed net investment loss ) Accumulated net realized gain from investments Net unrealized appreciation on investments Net Assets $ Net asset value per unit:56,528.26 units issued and outstanding no par value, 300,000 registered units $ See accompanying notes to financial statements. 1 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Operations For the Six Months Ended October31, 2011 (Unaudited) Expenses: Advisory fees $ Professional fees Fund administrative fees Account servicing fees Interest expense Directors’ fees Other Total expenses Expenses waived and/or reimbursed by Adviser ) Net expenses Net investment loss ) Realized and unrealized gain (loss)from investments Net realized gain from investments in investment funds Net change in unrealized appreciation on investments in investment funds ) Net realized and unrealized gain (loss)from investments ) Net decrease in net assets resulting from operations $ ) See accompanying notes to financial statements. 2 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Changes in Net Assets For the Six Months Ended October 31, 2011 (Unaudited) Six Months Ended October 31, 2011 (Unaudited) January 1, 2011 (commencement of operations) to April 30, 2011 Net increase (decrease) in net assets resulting from operations Net investment loss $ ) $ ) Net realized gain from investments in investment funds Net change in unrealized appreciation on investments ) Net increase (decrease) in net assets resulting from operations ) Member transactions Subscriptions Redemptions ) - Net increase in net assets from Member transactions Total increase in net assets Net assets, beginning of period - Net assets, end of period $ $ See accompanying notes to financial statements. 3 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Statement of Cash Flows For the Six Months Ended October 31, 2011 (Unaudited) Operating activities Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Net realized gain from investments in investment funds ) Net change in unrealized appreciation on investments in investment funds Purchase of investments in investment funds ) Proceeds from sales of investments in investment funds Increase in prepaid investments in investment funds ) Decrease in other assets 28 Increase in advisory fee payable Increase in account servicing fee payable Increase in accrued expenses Net cash used in operating activities ) Financing activities Subscriptions, net of change in subscriptions received in advance Redemptions ) Proceeds from loan payable Repayments of loan payable ) Net cash provided by financing activities Net change in cash $ Cash at beginning of period Cash at end of period $ Supplemental disclosure of non cash financing activities Cash paid during period for interest $ See accompanying notes to financial statements. 4 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments As of October31, 2011 (Unaudited) Description Cost Fair Value1 Percent of Net Assets Liquidity2 Investment Funds Cayman Islands: Relative Value Multi-Strategy: D.E. Shaw Composite International Fund $ $ % Quarterly3 HBK Offshore Fund II L.P. Quarterly3 OZ Overseas Fund II, Ltd. Annually FCOI II Holdings, L.P. Annually Hutchin Hill Capital Offshore Fund, Ltd. Quarterly3 TPG-Axon Partners (Offshore), Ltd. Quarterly3 Total Relative Value Multi-Strategy Equity Market Neutral: Millennium International, Ltd. Quarterly3 S.A.C. Capital International, Ltd. Quarterly3 Rosemont Offshore Fund, Ltd. Quarterly Aleutian Fund Ltd. Monthly Total Equity Market Neutral Event-Driven Multi-Strategy: Elliott International Limited Semi Annually3 Mason Capital, Ltd. Annually Magnetar Capital Fund II, Ltd. Quarterly3 Magnetar Global Event Driven Fund Ltd. Quarterly3 Magnetar Equity Opportunities Ltd. Monthly Eton Park Overseas Fund, Ltd. Annually3 Total Event-Driven Multi-Strategy See accompanying notes to financial statements. 5 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments (continued) As of October31, 2011 (Unaudited) Description Cost Fair Value1 Percent of Net Assets Liquidity2 Investment Funds (continued) Cayman Islands: Distressed: Silver Point Capital Offshore Fund, Ltd. $ $ 6.28 % Annually Monarch Debt Recovery Fund, Ltd. Annually Monarch Structured Credit Fund, Ltd. Other4 Monarch Structured Credit Fund, Ltd. SeriesII Other4 Total Distressed Credit Opportunities: GSO Special Situations Overseas Fund Ltd. Annually Archview Credit Opportunities Offshore Fund Ltd. Quarterly3 Total Credit Opportunities Total Cayman Islands British Virgin Islands: Credit Opportunities: King Street Capital, Ltd. Quarterly3 Event-Driven Multi-Strategy: Perry Partners International, Inc. Quarterly3 Total British Virgin Islands Bermuda: Relative Value Multi-Strategy: Citadel Kensington Global Strategies Ltd. Qrtrly3-24 mos. Equity Market Neutral Strategy: Citadel Global Equities Fund Ltd. Monthly See accompanying notes to financial statements. 6 Ironwood Institutional Multi-Strategy Fund LLC Consolidated Schedule of Investments (continued) As of October31, 2011 (Unaudited) Description Cost Fair Value1 Percent of Net Assets Liquidity2 Investment Funds (continued) Event-Driven Multi-Strategy: Perella Weinberg Partners Xerion Offshore Fund Ltd. $ $ 1.77 % Quarterly3 Total Bermuda Bahamas: Distressed: Cerberus International Ltd. Other4 Total Bahamas Total Investments in Investments Funds $ $ 103.42 % Other assets, less liabilities ) ) Net assets $ 100.00 % 1 All investments in Investment Funds are non-income producing. 2 Available frequency of redemptions after initial lock-up period, if any. Different tranches may have different liquidity terms. Tranches may be subject to investor level gates. Redemption notice periods range from thirty to ninety days. Lockup periods range from twelve to thirty months. The Adviser cannot estimate when restrictions will lapse for any fund level gates, suspensions or side pockets. 3 Investor level gates ranging from 6.25% - 33.33% of investment value apply for permitted redemption period. 4 The Investment Funds do not have set redemption timeframes but are liquidating investments and making distributions at the Investment Funds’ management’s discretion. See accompanying notes to financial statements. 7 Ironwood Institutional Multi-Strategy Fund LLC Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 1. Organization Ironwood Institutional Multi-Strategy Fund LLC (“the Fund”) was organized under the laws of the state of Delaware as a limited liability company on August25, 2010.The Fund commenced operations on January1, 2011 and operates pursuant to the terms and conditions of the amended and restated limited liability company agreement (“the LLC Agreement”).While non-diversified for the Investment Company Act of 1940 (“the 1940 Act”) purposes, the Fund intends to comply with the diversification requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (“the Code”), as such requirements are described in more detail below. The Fund’s investment objective is capital appreciation with limited variability of returns.The Fund attempts to achieve this objective by allocating capital among a number of pooled entities that are organized in non-U.S.jurisdictions and classified as corporations for U.S.federal income tax purposes.Each is managed by an independent investment adviser pursuant to relative value investment strategies or other techniques, and subject to various risks. Ironwood Capital Management Corporation serves as the Fund’s investment adviser (“the Adviser”) and is responsible for providing day-to-day investment management services to the Fund, subject to the supervision of the Fund’s Board of Directors (“the Board”).The Adviser is registered as an investment adviser under the U.S.Investment Advisers Act of 1940 (“the Advisers Act”).The Fund has no fixed termination date and will continue unless the Fund is otherwise terminated under the terms of the LLC Agreement or unless, and until, required by law. The Fund is a “Master fund” in a “Master-Feeder” structure whereby a feeder fund invests substantially all of its assets in the Fund.At October31, 2011, Ironwood Multi-Strategy Fund LLC, a feeder fund to the Fund, represented 28% of the Fund’s net assets.The Board has overall responsibility for monitoring and overseeing the Fund’s investment program and its management and operations.A majority of the members of the Board are not “interested persons” (as defined by the Advisers Act) of the Fund or the Adviser. The Fund will offer on a monthly basis up to $300million in Units.Foreside Fund Services, LLC acts as the distributor (“the Distributor”) of the Units on a best-efforts basis, subject to various conditions.Units were offered at a price equal to $1,000 per Unit on the initial date on which Units were sold and, thereafter, at the current net asset value per Unit on the first business day of each month, plus any applicable sales charge.The Distributor may enter into selected dealer agreements with various brokers and dealers (“Selling Agents”) that have agreed to participate in the distribution of the Fund’s Units. Each prospective investor (and Members who subscribe for additional Units) will be required to certify that the Units purchased are being acquired directly or indirectly for the account of either a natural person who is an “accredited investor”, as defined in Rule501 of the Securities and 8 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 1. Organization (continued) Exchange Commission Regulation D, or a non-natural person that is a “qualified client”, as defined in Rule205-3 of the Investment Advisers Act of 1940, as amended.The Fund and/or the Selling Agent may impose additional eligibility requirements for Members who purchase Units.The minimum initial investment is $250,000, subject to waiver by the Adviser to an amount not less than $25,000.The minimum subsequent investment is $50,000, subject to waiver by the Adviser.Members may only purchase their Units through a Selling Agent or directly from the Fund. Investments may be subject to a sales charge (a “Sales Charge”) of up to 2.00%, subject to waiver or adjustment (i)for investment in Units by affiliates of Ironwood; (ii)for certain institutional investors who have previously invested in private investment vehicles managed by Ironwood; (iii)where a prospective Member is purchasing Units through a broker-dealer participating in the offering that has agreed to waive all or a portion of such Sales Charge for all investors purchasing Units through such broker-dealer; or (iv)where a broker-dealer has agreed to waive all or a portion of such Sales Charge for particular sub-sets of investors purchasing Units through such broker-dealer (i.e. where a particular broker-dealer has certain established “breakpoints” for investors making an investment above a certain threshold).The Sales Charge will be in addition to the subscription price for Units and will not form a part of an investor’s investment in the Fund.All or a portion of the Sales Charge relating to Units will be paid to the Selling Agent that assisted in the placement of such Units. The Board, from time to time, and in its sole and absolute discretion, may determine to cause the Fund to make a tender offer to repurchase Members’ Units (each, an “Offer”) at net asset value per Unit on a repurchase date.In determining whether the Fund should make an Offer to repurchase Units from Members in response to repurchase requests, and the number of Units that will be the subject of such Offer, the Board will consider, among other things, the recommendation of the Adviser.In an Offer, the Board may determine to cause the Fund to repurchase less than the full amount of Units that Members requested to be repurchased.Each such repurchase offer will generally apply to up to 10% of the net assets of the Fund.The Adviser expects that it will recommend to the Board that the Fund makes an Offer to repurchase Units from Members semi-annually on each June30 and December31 (a “Repurchase Date”) (or if such date is not a business day, on the immediately preceding business day).A Member who tenders for repurchase such Member’s Units during the first year following such Member’s initial capital contribution will be subject to a fee of 5% of the value of the Units repurchased by the Fund, payable to the Fund.The Board may, in certain limited instances where the Board has determined that the remaining Members will not be materially and adversely affected or prejudiced, waive the imposition of the early repurchase fee.Any such waiver does not imply that the early repurchase fee will be waived at any time in the future.Members who tender a portion of their Units, up to 95% of such Member’s Units (defined as a specific dollar value in their Offer Acceptances (“Offer Acceptances”)), and which portion is repurchased by the Fund, will receive the specified dollar amount equal to the net asset value of such Units repurchased by the Fund.Promptly after the Repurchase Date, each Member whose Units or portion thereof has been repurchased will be given a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to be paid an amount equal to 100% of the unaudited net asset value of such Member’s repurchased Units, determined as of the Repurchase Date (after 9 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 1. Organization (continued) giving effect to all allocations to be made as of that date to such Member, including any Advisory Fee allocable to such Units).The note will entitle the Member to be paid within 90 calendar days after the Repurchase Date (a “Payment Date”). If a Member has tendered for repurchase 95% or more of the Units held by such Member in an Offer Acceptance and 95% or more of such Member’s Units are repurchased by the Fund, such Member shall receive cash or a non-interest bearing, non-transferable promissory note issued by the Fund in an amount equal to 95% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (after giving effect to all allocations to be made as of that date to such Member’s Units, including any Advisory Fee allocable to such Units), which will be paid on or prior to the Payment Date (an “Initial Payment”); and a non-interest bearing, non-transferable promissory note issued by the Fund entitling such Member to up to the remaining 5% of the estimated unaudited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date (“the Subsequent Payment”).Following the later of the completion of the Fund’s annual audit, or such longer period as the Board in its discretion deems necessary to protect the interests of the remaining Members, the amount of the Subsequent Payment will be adjusted so that the sum of the Initial Payment and the Subsequent Payment is equal to 100% of the final audited net asset value of such Member’s Units being repurchased, determined as of the Repurchase Date and the as-adjusted Subsequent Payment will be paid to such Member. 2. Significant Accounting Policies The following significant accounting policies are in conformity with U.S.generally accepted accounting principles (“US GAAP”).Such policies are consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements, including the estimated fair value of investments.Actual results could differ from those estimates. Basis of Consolidation The Fund invests approximately 3.68% of its assets in Ironwood Multi-Strategy Fund Ltd., (the “CFC”) a controlled foreign corporation which is wholly owned by the Fund.The CFC is used to invest in Investment Funds which do not allow United States entities to invest directly.The consolidated financial statements include the results of the Fund and CFC, after the elimination of all material intercompany balances and transactions. Portfolio Valuation The net asset value of the Fund is determined as of the close of business at the end of any fiscal period, generally monthly, in accordance with the valuation principles set forth below or as may be determined from time to time pursuant to policies established by the Board. The Board has approved procedures pursuant to which the Fund values its investments in Investment Funds at fair value, which ordinarily will be the amount equal to the Fund’s prorata 10 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 2. Significant Accounting Policies (continued) Portfolio Valuation (continued) interest in the net assets of each such Investment Fund, as such value is supplied by, or on behalf of, the Investment Fund’s investment manager from time to time, usually monthly.Some values received from, or on behalf of, the Investment Funds’ respective investment managers are typically estimates only, subject to subsequent revision by such investment managers.Such values are generally net of management fees and performance incentive fees or allocations payable to the Investment Funds’ managers or general partners pursuant to the Investment Funds’ operating agreements.The Investment Funds value their underlying investments in accordance with policies established by each Investment Fund, as described in each of their financial statements or offering memoranda.The Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memoranda, as appropriate. Some of the Investment Funds may hold a portion of their assets in “side pockets,” which are sub-funds within the Investment Funds that have restricted liquidity, potentially extending over a much longer period than the typical liquidity an investment in the Investment Funds may provide.Should the Fund seek to liquidate its investment in an Investment Fund that maintains these side pockets, the Fund might not be able to fully liquidate its investment without delay, which could be considerable.In such cases, until the Fund is permitted to fully liquidate its interest in the Investment Fund, the fair value of its investment could fluctuate based on adjustments to the value of the side pocket as determined by the Investment Fund’s investment manager.At October31, 2011, approximately 0.05% of the Fund’s net assets were invested in side pockets maintained by the Investment Funds.Management cannot estimate the timing of when side pockets will be liquidated. The Adviser has designed ongoing due diligence processes with respect to Investment Funds and their investment managers, which assist the Adviser in assessing the quality of information provided by, or on behalf of, each Investment Fund and in determining whether such information continues to be reliable or whether further investigation is necessary.Such investigation, as applicable, may or may not require the Adviser to forego its normal reliance on the value supplied by, or on behalf of, such Investment Fund and to independently determine the fair value of the Fund’s interest in such Investment Fund, consistent with the Fund’s fair valuation procedures. If no value is readily available from an Investment Fund or if a value supplied by an Investment Fund were to be deemed by the Adviser not to be indicative of its fair value, the Adviser would determine, in good faith, the fair value of the Investment Fund under procedures adopted by the Board and subject to Board supervision.In accordance with the LLC Agreement, the Adviser values the Fund’s assets based on such reasonably available relevant information as it considers material.Because of the inherent uncertainty of valuation, the fair values of the Fund’s investments may differ significantly from the values that would have been used had a ready market for the investments held by the Fund been available.As of October31, 2011, no investments were valued by the Adviser. 11 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 2. Significant Accounting Policies (continued) The Fund defines investment strategies as follows: (1) Relative Value Multi-Strategy.Relative value strategies attempt to capture pricing anomalies between assets that for all economic purposes are identical.Relative value strategies capture these inefficiencies by utilizing a combination of assets including bonds, stocks, swaps, options, exchange traded funds, currencies, futures, etc.An example of this type of strategy would be bond basis trading, which attempts to capture the difference between spreads on derivative credit instruments (e.g., swaps and futures) and spreads on closely matched (in terms of issuer and maturity) cash bonds.The values of the two aforementioned instruments converge at two important circumstances, i.e., at default and at maturity, and thus the basis between the two should generally be quite tight.Market distortions (e.g., structural imbalances, asset flows, leverages facilities, etc.) create this cash synthetic spread which the Adviser’s managers attempt to capture through relative value trading.Examples of other relative value strategies include capital structure arbitrage, convertible bond arbitrage, fixed income arbitrage and index arbitrage.Relative value multi-strategy hedge funds utilize more than one relative value strategy as part of their underlying business. (2) Equity Market Neutral.Equity market neutral strategies involve the purchase of a stock or baskets of stocks that is relatively underpriced, as well as selling short a stock or basket of stock that is relatively overpriced.Depending on the manager’s investment strategy, the determination of whether a stock is overpriced or underpriced can be made through fundamental analysis (a “fundamental long/short” strategy) or by complex statistical models that examine numerous factors that affect the price of a stock (a “statistical arbitrage” strategy). The Adviser only selects investments with long/short managers who use a “dollar balanced” approach, i.e., they would only short the same dollar value of stocks for which they are long. (3) Event-Driven Multi-Strategy.Event-driven strategies involve the assessment of how, when and if an announced transaction will be completed.A common event-driven strategy is merger arbitrage (also called risk arbitrage).This involves the purchase of the stock of a target company involved in a potential merger and, in the case of a stock-for-stock offer, the short sale of the stock of the acquiring company.The target company’s stock would typically trade at a discount to the offer price due to the uncertainty of the completion of the transaction.The positions may be reversed if the manager feels the acquisition may not close.This strategy aims to capture the spread between the value of the security at the close of the transaction and its discounted value at the time of purchase.Other examples of event-driven trades include equity restructurings, spinoffs, sub trades, asset sales and liquidations.Event driven multi-strategy hedge funds utilize more than one relative value strategy as part of their underlying business. (4) Distressed.Distressed strategies involve the purchase or short sale of debt or equity securities of issuers experiencing financial distress.These securities are attractive because of the market’s inaccurate assessment of the company’s future potential.Managers may obtain voting rights or control blocks and actively participate in the bankruptcy or reorganization process while other investors may remain passive investors. 12 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 2. Significant Accounting Policies (continued) (5) Credit Opportunities.Credit strategies involve a variety of strategies intended to exploit inefficiencies in the high-yield and related credit markets.One such strategy is capital structure arbitrage which involves the purchase and short sale of different classes of securities of the same issuer where there is a relative mispricing between two classes of securities.An example of this strategy is the purchase of undervalued senior secured debt, and the short sale of overvalued subordinated unsecured debt, or common equity. As of October31, 2011, strategy allocations were as follows: Strategy Allocation Percent of Net Assets Relative Value Multi-Strategy % Equity Market Neutral Event Driven Multi-Strategy Distressed Credit Opportunities % Cash In the normal course of business, the Fund maintains its cash balances in financial institutions, which at times may exceed federally insurable limits.The Fund is subject to credit risk to the extent any financial institution with which it conducts business is unable to fulfill contractual obligations on its behalf.Management monitors the financial condition of such financial institutions and does not anticipate any losses from these counterparties.As of October31, 2011, the Fund holds cash accounts with entities that are affiliated with the Fund’s custodian and the Fund’s administrator. Income Recognition and Expenses The Fund recognizes income and records expenses on an accrual basis.Income, expenses and realized and unrealized gains and losses are recorded monthly.The changes in Investment Funds’ net asset values are included in net change in unrealized appreciation/depreciation on investments in Investment Funds in the Statement of Operations.Realized gain (loss)from investments in Investment Funds is calculated using specific identification. Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its Members.Therefore, no provision for federal income taxes is required.The Fund files tax returns with the U.S.Internal Revenue Service and various states.The Fund may be subject to taxes imposed by countries in which it invests.Such taxes are generally based on income earned or gains realized or repatriated.Taxes are accrued and applied to net investment income, net realized capital gains and net unrealized appreciation, as applicable, as the income is earned or capital gains are recorded.The Fund has concluded there are no significant uncertain tax 13 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 2. Significant Accounting Policies (continued) positions that would require recognition in the financial statements as of October31, 2011.If applicable, the Fund recognizes interest accrued related to liabilities for unrecognized tax benefits in interest expense and penalties in other expenses in the Statement of Operations.Generally, tax authorities can examine all tax returns filed for the last three tax years. Distribution of Income and Gains The Fund declares and pays dividends annually from net investment income.Net realized gains, if any, are distributed at least annually.Distributions from net realized gains for book purposes may include short-term capital gains, which are included as ordinary income for tax purposes. In order to satisfy the diversification requirements under Subchapter M of the Code, the Fund generally invests its assets in Investment Funds organized outside the United States that are treated as corporations for U.S.tax purposes and are expected to be classified as passive foreign investment companies (PFICs).As such, the Fund expects that distributions generally will be taxable as ordinary income to the Members. Each Member whose Units are registered in its own name will have all income dividends and capital gains distributions automatically reinvested in additional Units unless such Member specifically elects to receive all income, dividends and capital gain distributions in cash. The Fund has a tax year that ends on December31.The tax cost as of October31, 2011, was substantially the same as book. 3. Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Investment Funds in which the Fund invests trade various financial instruments and enter into various investment activities with off-balance sheet risk.These include, but are not limited to, short selling activities, written option contracts, and swaps.The Fund’s risk of loss in these Investment Funds is limited to the value of the Fund’s interest in these Investment Funds as reported by the Fund. 4. Fair Value of Financial Instruments The fair value of the Fund’s assets and liabilities that qualify as financial instruments approximates the carrying amounts presented in the Statement of Assets and Liabilities.Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in a timely transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.The Fund uses a three-tier hierarchy to distinguish between (a)inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (b)inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements 14 Notes to Consolidated Financial Statements (unaudited) As of October 31, 2011 4. Fair Value of Financial Instruments (continued) for disclosure purposes.Various inputs are used in determining the fair value of the Fund’s investments.The inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, fair value of investments for which the Fund has the ability to fully redeem tranches at net asset value as of the measurement date or within the near term, with near term defined as one year from the date of measurement) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments, fair value of investments for which the Fund does not have the ability to fully redeem tranches at net asset value as of the measurement date or within the near term as defined above) The inputs or methodology used for valuing investments are not necessarily an indication of the risks associated with investing in those investments. The units of account that are valued by the Fund are its interests in the Investment Funds and not the underlying holdings of such Investment Funds.Thus, the inputs used by the Fund to value its investments in each of the Investment Funds may differ from the inputs used to value the underlying holdings of such Investment Funds. The following is a summary of the fair value inputs used, by investment strategies of the Investment Funds, as of October31, 2011: Investment Funds Level 1 Level 2 Level 3 Total Relative Value Multi-Strategy $
